DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 07/21/2022. As directed by the amendment: claims 1 and 6 have been amended and claims 10-19 have been added.  Thus, claims 1-19 are presently pending in this application. 
Response to Arguments
Applicant’s arguments, see page 6, filed 07/21/2022, with respect to the USC 112(b) have been fully considered and are persuasive. The amendment of claim 6 to include “the plurality of anchor struts including… and the plurality of support struts including…” addresses the lack of clarity within claim 6.  The USC 112b rejection of claim 6 has been withdrawn. 
Applicant’s arguments, see pages 6-8, filed 07/21/2022, with respect to the rejections of claims 1, 5, and 6 under USC 102 in view of Dillard et al (US 20040143282 A1) have been fully considered and are persuasive. The applicant has amended independent claim to include “a plurality of anchor struts disposed about a periphery of the hub and extending from a first end of the hub; a plurality of support struts disposed about the periphery of the hub and extending from the first end of the hub; one or more membranes that cover at least a portion of the plurality of anchor struts and the plurality of support struts”. The applicant argues that Dillard fails to disclose an embodiment that includes a plurality of support struts and a plurality of anchor struts al extending from the same end of a hub. While the examiner agrees that the embodiment (see Figs. 9-11 of Dillard) relied upon in the previous Office action, mailed 04/27/2022, does not disclose the newly amended claim language, another embodiment (see Figs. 16-17 of Dillard) does disclose the newly amended claim language. Directed below in Fig. 17, 102 and 105 are the plurality of support struts and 103, 104, 106, and 108 are the plurality of anchor struts that are disposed about the hub 109, furthermore a membrane 110 covering at least a portion of the plurality of support struts and plurality of anchor struts. Therefore, the rejection has been withdrawn. The attorney applies similar arguments against the USC 103 rejections, and for similar reasons the rejection will be withdrawn for a different embodiment of Dillard.   However, upon further consideration, a new ground(s) of rejection is made in view of variant embodiment of Dillard.

    PNG
    media_image1.png
    665
    816
    media_image1.png
    Greyscale

Claim Objections
Claims 10 and 16 are objected to because of the following informalities:
Claim 10, ll 6, “struts separated” should be “struts is separated”
Claim 16, ll 3, “including_two” should be “including two”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dillard et al (US 20040143282 A1), herein referenced to as “Dillard”.
	In regards to claim 1, Dillard discloses: an airway valve apparatus 190 (see Figs. 16-17, [0076]) for at least partially sealing an airway of a subject (see [0076], intra-bronchial device) comprising: a hub 109 (see Figs. 16-17, [0076], a hub as the anchor struts and supports struts radiate off of it); a plurality of anchor struts 103, 104, 106, and 108 (see Figs. 16-17, [0076]) disposed about a periphery (see Fig. 17, the anchor struts branch off from the outer ring/periphery of 109) of the hub 109 and extending from a first end of the hub 109 (see Figs. 9-11, [0056], the anchor struts branch off of the distal end of the hub); a plurality of support struts 102 and 105 (see Figs. 16-17, [0076]) disposed about the periphery (see Fig. 17, the support struts 102 and 105 branch off from the outer ring/periphery of 109) of the hub 109 and extending from the first end distal end of 109 of the hub 109 (see Figs. 16-17, [0076], the support struts branch off the distal end of 109); one or more membranes 110 (there is one membrane, see Figs. 16-17, [0076], or more will not be examined as it is a conditional statement) that cover at least a portion (see Fig. 17, 110 covers proximal portions of both the anchor struts and support struts) of the plurality of anchor struts 103, 104, 106, and 108 and the plurality of support struts 102 and 105; and wherein each anchor strut each individual anchor strut of 103, 104, 106, and 108 of the plurality of anchor struts 103, 104, 106, and 108 include one or more anchor elements 123, 124, 126, and 128 (see Figs. 16-17, [0076]) disposed at a distal end 113, 114, 116, and 118 (see Figs. 16-17, [0076]) of the anchor struts 103, 104, 106, and 108, the one or more anchor elements (see [0076], the anchors engage the air passageway wall) configured to engage a wall of the airway. 
	In regards to claim 5, Dillard discloses, the airway valve apparatus according to claim 1, see 102 rejection above. Dillard further discloses: wherein the plurality of support struts 102 and 105 is configured to collapse (see [0076] and [0079], 102 and 105 are collapsed centrally) towards a rod assembly 101 (see Figs. 16-17, [0076]) and the one or more anchor elements 123, 124, 126, and 128 are configured to disengage (see [0079], move centrally, which would disengage the anchors) the wall of the airway by engaging and pulling on a proximal end proximal portion of 101 of the rod assembly 101 (see [0063] and [0079], engage 101 and then draw it toward the catheter, which would be pulling the device, 190 is compressible for insertion into a catheter lumen).
In regards to claim 6, Dillard discloses, the airway valve apparatus according to claim 1, see 102 rejection above. Dillard further discloses: wherein the airway valve apparatus 190 comprises three or more anchor struts 103, 104, 106, and 108 (there are four anchor struts, therefore there are three or more anchor struts) and two or more support struts 102 and 105 (there are two support struts, the or is a conditional statement and will not be examined here) disposed in between each of the three or more anchor struts 103, 104, 106, and 108 (see Figs. 16 and 17, the support struts are between the anchor struts). 
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Dillard in view of Chen et al (US 20210093434 A1), herein referenced to as “Chen”. 
In regards to claim 2, Dillard discloses, the airway valve apparatus of claim 1, see 102 rejection above. Dillard does not explicitly disclose: wherein a first anchor portion of the plurality of anchor struts has at least a first stiffness value, a first support portion of the plurality of support struts has at least a second stiffness value, and wherein the first stiffness value is greater than the second stiffness value.
However, Chen in a similar field of invention teaches a filter (see Fig. 1) which engages vessel walls with a plurality of anchor struts 7 (see Fig. 1), a plurality of support struts 6 (see Fig. 1), and a hub 1 (see Fig. 1). Chen further teaches: wherein a first anchor portion anchor portion that pierces the walls of the plurality of anchor struts 7 has at least a first stiffness value (see [0032], the anchors pierce the walls whereas the supports, which bend, hence the struts have a first stiffness value), a first support portion 63 (see Figs. 2-3, [0032]) of the plurality of support struts 6 has at least a second stiffness value (see [0034], rigidity is less than 62), and wherein the first stiffness value is greater than the second stiffness value (the stiffness of the anchors is greater as they are capable of piercing the vessel walls, whereas the first support portion bends when it comes into contact with the vessel walls, see [0032]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dillard to incorporate the teachings of Chen and have an airway valve apparatus wherein a first anchor portion of the plurality of anchor struts has at least a first stiffness value, a first support portion of the plurality of support struts has at least a second stiffness value, and wherein the first stiffness value is greater than the second stiffness value. Motivation for such can be found in Chen as a less stiff support portion of the support struts allows it to bend and abut against the vessel walls rather than piercing them, allowing for supporting the device but limited damage to vessel walls (see [0034]).
In regards to claim 3, the combination of Dillard and Chen teaches, the airway valve apparatus of claim 2, see 103 rejection above. The combination of Dillard and Chen does not explicitly teach: wherein the first stiffness value is twenty percent higher than the second stiffness value. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the combination device of Dillard and Chen to have wherein the first stiffness value is twenty percent higher than the second stiffness value since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Dillard and Chen would not operate differently with wherein the first stiffness value is twenty percent higher than the second stiffness value. Further, applicant places no criticality on the range claimed (see [0021] of applicant’s present specification) as the applicant claims 20 percent less, 40 percent less, and at least 75 percent, not placing critically on any of the ranges by simply stating different embodiments. 
In regards to claim 4, the combination of Dillard and Chen teaches, the airway valve apparatus of claim 2, see 103 rejection above. Dillard further discloses: a rod assembly 101 (see Figs. 16-17, [0079]) Chen further teaches: wherein the first support portion 63, a second support portion 64 (see Figs. 2-3, [0034] and [0037]) of the plurality of support struts 6, or both are configured to partially and temporarily collapse towards the rod assembly when subjected to and during a high-pressure event on the one or more membranes.
The language, "wherein the first support portion, a second support portion of the plurality of support struts, or both are configured to partially and temporarily collapse towards the rod assembly when subjected to and during a high-pressure event on the one or more membranes," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the combination device of Dillard and Chen meets the structural limitations of the claim, and is capable of the partially and temporarily collapsing toward a central rod assembly, as the supporting portions are flexible and bend inwards towards a center axis of the device and therefore when the membrane which surrounds the support struts is exposed to a high-pressure event the support struts would partially collapse at the first and second support portions. 
In regards to claim 7, Dillard discloses, the airway valve apparatus according to claim 1, see 102 rejection above. Dillard further discloses: wherein the plurality of support struts 102 and 105 have a base width (the width of the support struts towards 109) and an end width (the width of the support struts towards the end of them). Dillard does not explicitly disclose: the base width is greater than the end width.
However, Chen in a similar field of invention teaches a filter (see Fig. 1) which engages vessel walls with a plurality of anchor struts 7 (see Fig. 1), a plurality of support struts 6 (see Figs. 1-3), and a hub 1 (see Fig. 1), wherein the plurality of support struts 6 have a base width 62 (the width of 62, see Fig.  3) and an end width 64 (see Fig. 3). Chen further teaches: the base width 62 is greater than the end width 64 (see Fig. 3, 64 tapers to an end with that is a narrow point, which is less than the base width at 62).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dillard to incorporate the teachings of Chen and have the base width of the plurality of support struts be greater than the end width of the support struts. Motivation for such can be found in Chen as this reduced width which is smooth can further reduce the risk of the supporting strut puncturing through a vessel wall (see [0037]). 
In regards to claim 8, Dillard discloses, the airway valve apparatus according to claim 1, see 102 rejection above. Dillard further discloses: wherein the plurality of support struts 102 and 105 have a base width (the width of the support struts towards 101) and an end width (the width of the support struts towards the end of them). Dillard does not explicitly disclose: wherein a first anchor portion of the plurality of anchor struts has at least a first stiffness value, a first support portion of the plurality of support struts has at least a second stiffness value, and wherein the first stiffness value is greater than the second stiffness value, wherein the support strut has a base width in the first support portion and an end width in a second support portion, the base width being larger than the end with, and the first support portion exerting a greater radial force than the second support portion. 
However, Chen in a similar field of invention teaches a filter (see Fig. 1) which engages vessel walls with a plurality of anchor struts 7 (see Fig. 1), a plurality of support struts 6 (see Fig. 1), and a hub 1 (see Fig. 1). Chen further teaches: wherein a first anchor portion anchor portion that pierces the walls of the plurality of anchor struts 7 has at least a first stiffness value (see [0032], the anchors pierce the walls whereas the supports, which bend, hence the struts have a first stiffness value), a first support portion 63 (see Figs. 2-3, [0032]) of the plurality of support struts 6 has at least a second stiffness value (see [0034], rigidity is less than 62), and wherein the first stiffness value is greater than the second stiffness value (the stiffness of the anchors is greater as they are capable of piercing the vessel walls, whereas the first support portion bends when it comes into contact with the vessel walls, see [0032]); wherein the support strut 6 has a base width the width of 63 in the first support portion 63 and an end width the end with of 64 which comes to a point (see Fig. 3, [0037]) in a second support portion 64 (see Fig. 3, [0037]), the base width the width of 63 being larger than the end with the end with of 64 which comes to a point, and the first support portion exerting a greater radial force than the second support portion. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dillard to incorporate the teachings of Chen and have an airway valve apparatus wherein a first anchor portion of the plurality of anchor struts has at least a first stiffness value, a first support portion of the plurality of support struts has at least a second stiffness value, and wherein the first stiffness value is greater than the second stiffness value. Motivation for such can be found in Chen as a less stiff support portion of the support struts allows it to bend and abut against the vessel walls rather than piercing them, allowing for supporting the device but limited damage to vessel walls (see [0034]).
The language, "the first support portion exerting a greater radial force than the second support portion," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the combination device of Dillard and Chen meets the structural limitations of the claim, and is capable of the first support portion exerts a greater radial force, as seen in Fig. 2 of Chen as the bending the occurs is at the transition between the first support portion 63 and the proximal portion of the support strut 6, and this bent point is what abuts against the vessel wall and wherein the majority of the radial force will be exerted through the support strut. 
In regards to claim 9, Dillard discloses, the airway valve apparatus according to claim 1, see 102 rejection above. Dillard does not explicitly disclose: wherein a first anchor portion of the plurality of anchor struts has at least a first stiffness value, a first support portion of the plurality of support struts has at least a second stiffness value, and wherein the first stiffness value is greater than the second stiffness value; wherein the anchor strut in the first anchor portion exerts a greater radial force than in a second anchor portion. 
However, Chen in a similar field of invention teaches a filter (see Fig. 1) which engages vessel walls with a plurality of anchor struts 7 (see Fig. 1), a plurality of support struts 6 (see Fig. 1), and a hub 1 (see Fig. 1). Chen further teaches: wherein a first anchor portion anchor portion that pierces the walls of the plurality of anchor struts 7 has at least a first stiffness value (see [0032], the anchors pierce the walls whereas the supports, which bend, hence the struts have a first stiffness value), a first support portion 63 (see Figs. 2-3, [0032]) of the plurality of support struts 6 has at least a second stiffness value (see [0034], rigidity is less than 62), and wherein the first stiffness value is greater than the second stiffness value (the stiffness of the anchors is greater as they are capable of piercing the vessel walls, whereas the first support portion bends when it comes into contact with the vessel walls, see [0032]) and a second anchor portion the portion of 7 that does not pierce the wall, but would be parallel to the vessel wall, see annotated Fig. 1 below).

    PNG
    media_image2.png
    717
    811
    media_image2.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dillard to incorporate the teachings of Chen and have an airway valve apparatus wherein a first anchor portion of the plurality of anchor struts has at least a first stiffness value, a first support portion of the plurality of support struts has at least a second stiffness value, and wherein the first stiffness value is greater than the second stiffness value. Motivation for such can be found in Chen as a less stiff support portion of the support struts allows it to bend and abut against the vessel walls rather than piercing them, allowing for supporting the device but limited damage to vessel walls (see [0034]).
The language, " wherein the anchor strut in the first anchor portion exerts a greater radial force than in a second anchor portion," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the combination device of Dillard and Chen meets the structural limitations of the claim, and is capable of the first anchor potion exerting a greater radial force as it is the portion that pierces into the vessel wall where the second portion does not, therefore the first portion would have a greater radial force since it is capable of piercing the vessel wall and the second portion is not.
Claims 10-11 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Dillon in view of Cedro et al (US 20160015394 A1), herein referenced as “Cedro”.
	In regards to claim 10, Dillard discloses: an airway valve apparatus 190 (see Figs. 16-17, [0076]) comprising: a hub 109 (see Figs. 16-17, [0076], a hub as the anchor struts and supports struts radiate off of it); a plurality of support struts 102 and 105 (see Figs. 16-17, [0076]) distributed radially (see Fig. 16, 102 and 105 are distributed radially) around a distal end the distal end of the hub 109 (see Fig. 17, the support struts branch off the distal end of 109) and each support strut 102 or 105 of the plurality of support struts 102 and 105 extending distally (see Figs. 16-17, 102 and 105 extending distally); a plurality of anchor struts 103, 104, 106, and 108 (see Figs. 16-17, [0076]) distributed radially around the distal end of the hub 109, each anchor strut 103, 104, 106, or 108 of the plurality of anchor struts 103, 104, 106, and 108 separated from an adjacent anchor strut 103, 104, 106, or 108 by a support strut 102 or 105 of the plurality of support struts 102 and 105; and a membrane 110 (see Figs. 16-17, [0076]) covering at least a portion (see Fig. 17, 110 covers proximal portions of both the anchor struts and support struts) of the plurality of anchor struts 103, 104, 106, and 108 and the plurality of support struts 102 and 105. Dillard does not explicitly disclose: each support strut of the plurality of support struts extending in a semi-circular shape; each anchor strut of the plurality of anchor struts separated from an adjacent anchor strut by two support struts of the plurality of support struts. 
	However, a variant embodiment of Dillard (see Figs. 9-11) teaches in the same field of invention, an airway valve apparatus 150 with a plurality of anchor struts 112, 114, and 116 (see Figs. 9-11) and a plurality of support struts 102, 103, 104, 105, 106, and 108 (see Figs. 9-11). The variant embodiment of Dillard further teaches: each anchor strut 112, 114, or 116 of the plurality of anchor struts 112, 114, and 116 separated from an adjacent anchor strut (see Fig. 11, for example between 112 and 114, there are the support struts 102 and 103) by two support struts 102, 103, 104, 105, 106, or 108 of the plurality of support struts 102, 103, 104, 105, 106, and 108. 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have two support struts between adjacent anchor struts instead of one support strut, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04 (VI-B).
	The embodiments of Dillard do not the explicitly teach: each support strut of the plurality of support struts extending in a semi-circular shape.
	However, Cedro in a similar field of invention teaches an airway apparatus 120 (see Fig. 2) with a plurality of support struts 150’ and 150’’ (see Fig. 2). Cedro further teaches: each support strut 150’ or 150’’ of the plurality of support struts 150’ and 150’’ extending in a semi-circular shape (see Fig. 2, [0034] and [0041]).  
The substitution for one known element the elliptical curvature of the support struts as shown in Dillard for another the semi-circular curvature of the support struts as shown in Cedro would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of the semi-circular curvature of the support struts shown in Cedro would have yielded predictable results, namely, allowing airway valve apparatus to better fit bulbous and circular cavities within the lung when deployed.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
	In regards to claim 11, the combination of Dillard and Cedro teaches: the airway valve apparatus of claim 10, see 103 rejection above. Dillard further discloses: wherein each anchor strut each individual anchor strut of 103, 104, 106, and 108 of the plurality of anchor struts 103, 104, 106, and 108 include one or more anchor elements 123, 124, 126, and 128 (see Figs. 16-17, [0076]) disposed at a distal end 113, 114, 116, and 118 (see Figs. 16-17, [0076]) of the anchor struts 103, 104, 106, and 108, the one or more anchor elements (see [0076], the anchors engage the air passageway wall) configured to engage a wall of the airway.
	In regards to claim 15, the combination of Dillard and Cedro teaches: the airway valve apparatus of claim 11, see 103 rejection above Dillard further discloses: wherein the plurality of support struts 102 and 105 is configured to collapse (see [0076] and [0079], 102 and 105 are collapsed centrally) towards a rod assembly 101 (see Figs. 16-17, [0076]) and the one or more anchor elements 123, 124, 126, and 128 are configured to disengage (see [0079], move centrally, which would disengage the anchors) the wall of the airway by engaging and pulling on a proximal end proximal portion of 101 of the rod assembly 101 (see [0063] and [0079], engage 101 and then draw it toward the catheter, which would be pulling the device, 190 is compressible for insertion into a catheter lumen).
In regards to claim 16, the combination of Dillard and Cedro teaches: the airway valve apparatus of claim 11, see 103 rejection above Dillard further discloses: wherein the airway valve apparatus 190 comprises three or more anchor struts 103, 104, 106, and 108 (there are four anchor struts, therefore there are three or more anchor struts) and the plurality of support struts 102 and 105 including two or more support struts 102 and 105 (there are two support struts, the or is a conditional statement and will not be examined here) disposed in between each of the three or more anchor struts 103, 104, 106, and 108 (see Figs. 16 and 17, the support struts are between the anchor struts). 
Claims 12-14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dillard in view of Cedro as applied to claim 10 above, and further in view of Chen.
In regards to claim 12, the combination of Dillard and Cedro teaches: the airway valve apparatus of claim 10, see 103 rejection above. The combination of Dillard and Cedro does not explicitly teach: wherein a first anchor portion of the plurality of anchor struts has at least a first stiffness value, a first support portion of the plurality of support struts has at least a second stiffness value, and wherein the first stiffness value is greater than the second stiffness value.
However, Chen in a similar field of invention teaches a filter (see Fig. 1) which engages vessel walls with a plurality of anchor struts 7 (see Fig. 1), a plurality of support struts 6 (see Fig. 1), and a hub 1 (see Fig. 1). Chen further teaches: wherein a first anchor portion anchor portion that pierces the walls of the plurality of anchor struts 7 has at least a first stiffness value (see [0032], the anchors pierce the walls whereas the supports, which bend, hence the struts have a first stiffness value), a first support portion 63 (see Figs. 2-3, [0032]) of the plurality of support struts 6 has at least a second stiffness value (see [0034], rigidity is less than 62), and wherein the first stiffness value is greater than the second stiffness value (the stiffness of the anchors is greater as they are capable of piercing the vessel walls, whereas the first support portion bends when it comes into contact with the vessel walls, see [0032]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Dillard and Cedro to incorporate the teachings of Chen and have an airway valve apparatus wherein a first anchor portion of the plurality of anchor struts has at least a first stiffness value, a first support portion of the plurality of support struts has at least a second stiffness value, and wherein the first stiffness value is greater than the second stiffness value. Motivation for such can be found in Chen as a less stiff support portion of the support struts allows it to bend and abut against the vessel walls rather than piercing them, allowing for supporting the device but limited damage to vessel walls (see [0034]).

In regards to claim 13, the combination of Dillard, Cedro, and Chen teaches: the airway valve apparatus of claim 12, see 103 rejection above. The combination of Dillard, Cedro, and Chen does not explicitly teach: wherein the first stiffness value is twenty percent higher than the second stiffness value. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the combination device of Dillard, Cedro, and Chen to have wherein the first stiffness value is twenty percent higher than the second stiffness value since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Dillard, Cedro, and Chen would not operate differently with wherein the first stiffness value is twenty percent higher than the second stiffness value. Further, applicant places no criticality on the range claimed (see [0021] of applicant’s present specification) as the applicant claims 20 percent less, 40 percent less, and at least 75 percent, not placing critically on any of the ranges by simply stating different embodiments. 
In regards to claim 14, the combination of Dillard, Cedro, and Chen teaches: the airway valve apparatus of claim 12, see 103 rejection above. Dillard further discloses: a rod assembly 101 (see Figs. 16-17, [0079]) Chen further teaches: wherein the first support portion 63, a second support portion 64 (see Figs. 2-3, [0034] and [0037]) of the plurality of support struts 6, or both are configured to partially and temporarily collapse towards the rod assembly when subjected to and during a high-pressure event on the one or more membranes.
The language, "wherein the first support portion, a second support portion of the plurality of support struts, or both are configured to partially and temporarily collapse towards the rod assembly when subjected to and during a high-pressure event on the one or more membranes," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the combination device of Dillard, Cedro, and Chen meets the structural limitations of the claim, and is capable of the partially and temporarily collapsing toward a central rod assembly, as the supporting portions are flexible and bend inwards towards a center axis of the device and therefore when the membrane which surrounds the support struts is exposed to a high-pressure event the support struts would partially collapse at the first and second support portions. 
In regards to claim 17, the combination of Dillard and Cedro teaches: the airway valve apparatus of claim 10, see 103 rejection above. Dillard further discloses: wherein the plurality of support struts 102 and 105 have a base width (the width of the support struts towards 109) and an end width (the width of the support struts towards the end of them). The combination of Dillard and Cedro does not explicitly teach: the base width is greater than the end width.
However, Chen in a similar field of invention teaches a filter (see Fig. 1) which engages vessel walls with a plurality of anchor struts 7 (see Fig. 1), a plurality of support struts 6 (see Figs. 1-3), and a hub 1 (see Fig. 1), wherein the plurality of support struts 6 have a base width 62 (the width of 62, see Fig.  3) and an end width 64 (see Fig. 3). Chen further teaches: the base width 62 is greater than the end width 64 (see Fig. 3, 64 tapers to an end with that is a narrow point, which is less than the base width at 62).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Dillard and Cedro to incorporate the teachings of Chen and have the base width of the plurality of support struts be greater than the end width of the support struts. Motivation for such can be found in Chen as this reduced width which is smooth can further reduce the risk of the supporting strut puncturing through a vessel wall (see [0037]). 
In regards to claim 18, the combination of Dillard and Cedro teaches: the airway valve apparatus of claim 10, see 103 rejection above. Dillard further discloses: wherein the plurality of support struts 102 and 105 have a base width (the width of the support struts towards 101) and an end width (the width of the support struts towards the end of them). The combination of Dillard and Cedro does not explicitly teach: wherein a first anchor portion of the plurality of anchor struts has at least a first stiffness value, a first support portion of the plurality of support struts has at least a second stiffness value, and wherein the first stiffness value is greater than the second stiffness value, wherein the support strut has a base width in the first support portion and an end width in a second support portion, the base width being larger than the end with, and the first support portion exerting a greater radial force than the second support portion. 
However, Chen in a similar field of invention teaches a filter (see Fig. 1) which engages vessel walls with a plurality of anchor struts 7 (see Fig. 1), a plurality of support struts 6 (see Fig. 1), and a hub 1 (see Fig. 1). Chen further teaches: wherein a first anchor portion anchor portion that pierces the walls of the plurality of anchor struts 7 has at least a first stiffness value (see [0032], the anchors pierce the walls whereas the supports, which bend, hence the struts have a first stiffness value), a first support portion 63 (see Figs. 2-3, [0032]) of the plurality of support struts 6 has at least a second stiffness value (see [0034], rigidity is less than 62), and wherein the first stiffness value is greater than the second stiffness value (the stiffness of the anchors is greater as they are capable of piercing the vessel walls, whereas the first support portion bends when it comes into contact with the vessel walls, see [0032]); wherein the support strut 6 has a base width the width of 63 in the first support portion 63 and an end width the end with of 64 which comes to a point (see Fig. 3, [0037]) in a second support portion 64 (see Fig. 3, [0037]), the base width the width of 63 being larger than the end with the end with of 64 which comes to a point, and the first support portion exerting a greater radial force than the second support portion. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Dillard and Cedro to incorporate the teachings of Chen and have an airway valve apparatus wherein a first anchor portion of the plurality of anchor struts has at least a first stiffness value, a first support portion of the plurality of support struts has at least a second stiffness value, and wherein the first stiffness value is greater than the second stiffness value. Motivation for such can be found in Chen as a less stiff support portion of the support struts allows it to bend and abut against the vessel walls rather than piercing them, allowing for supporting the device but limited damage to vessel walls (see [0034]).
The language, "the first support portion exerting a greater radial force than the second support portion," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the combination device of Dillard, Cedro, and Chen meets the structural limitations of the claim, and is capable of the first support portion exerts a greater radial force, as seen in Fig. 2 of Chen as the bending the occurs is at the transition between the first support portion 63 and the proximal portion of the support strut 6, and this bent point is what abuts against the vessel wall and wherein the majority of the radial force will be exerted through the support strut.
In regards to claim 19, the combination of Dillard and Cedro teaches: the airway valve apparatus of claim 10, see 103 rejection above. The combination of Dillard and Cedro does not explicitly teach: wherein a first anchor portion of the plurality of anchor struts has at least a first stiffness value, a first support portion of the plurality of support struts has at least a second stiffness value, and wherein the first stiffness value is greater than the second stiffness value; wherein the anchor strut in the first anchor portion exerts a greater radial force than in a second anchor portion. 
However, Chen in a similar field of invention teaches a filter (see Fig. 1) which engages vessel walls with a plurality of anchor struts 7 (see Fig. 1), a plurality of support struts 6 (see Fig. 1), and a hub 1 (see Fig. 1). Chen further teaches: wherein a first anchor portion anchor portion that pierces the walls of the plurality of anchor struts 7 has at least a first stiffness value (see [0032], the anchors pierce the walls whereas the supports, which bend, hence the struts have a first stiffness value), a first support portion 63 (see Figs. 2-3, [0032]) of the plurality of support struts 6 has at least a second stiffness value (see [0034], rigidity is less than 62), and wherein the first stiffness value is greater than the second stiffness value (the stiffness of the anchors is greater as they are capable of piercing the vessel walls, whereas the first support portion bends when it comes into contact with the vessel walls, see [0032]) and a second anchor portion the portion of 7 that does not pierce the wall, but would be parallel to the vessel wall, see annotated Fig. 1 below).

    PNG
    media_image2.png
    717
    811
    media_image2.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Dillard and Cedro to incorporate the teachings of Chen and have an airway valve apparatus wherein a first anchor portion of the plurality of anchor struts has at least a first stiffness value, a first support portion of the plurality of support struts has at least a second stiffness value, and wherein the first stiffness value is greater than the second stiffness value. Motivation for such can be found in Chen as a less stiff support portion of the support struts allows it to bend and abut against the vessel walls rather than piercing them, allowing for supporting the device but limited damage to vessel walls (see [0034]).
The language, " wherein the anchor strut in the first anchor portion exerts a greater radial force than in a second anchor portion," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the combination device of Dillard, Cedro, and Chen meets the structural limitations of the claim, and is capable of the first anchor potion exerting a greater radial force as it is the portion that pierces into the vessel wall where the second portion does not, therefore the first portion would have a greater radial force since it is capable of piercing the vessel wall and the second portion is not.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAIHAN R KHANDKER whose telephone number is (571)272-6174. The examiner can normally be reached Monday - Friday 7:00 PM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAIHAN R. KHANDKER
Examiner
Art Unit 3771



/RAIHAN R KHANDKER/Examiner, Art Unit 3771     

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771